Name: COMMISSION REGULATION (EC) No 2617/95 of 9 November 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 268/12 [~EN Official Journal of the European Communities 10 . 11 . 95 COMMISSION REGULATION (EC) No 2617/95 of 9 November 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 1740/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 10 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 167, 18 . 7. 1995, p. 10 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 22, 31 . 1 . 1995, p. 1 . 10 . 11 . 95 EN Official Journal of the European Communities No L 268/ 13 ANNEX to the Commission Regulation of 9 November 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country code (') Standard import value CN code Third country code (') Standard import value 0702 00 45 021 103,4 528 94,7 052 52,2 600 86,3 060 80,2 624 78,0 0707 00 35 064 066 068 204 212 624 999 052 053 060 066 068 204 59.6 41.7 62,3 46.7 117,9 107,1 74,6 56,5 166,9 61,0 53.8 0806 10 50 999 052 064 066 220 400 412 508 512 600 624 999 85.5 105,8 75.6 49.4 110,8 201,5 132,4 199.8 186,0 64.5 123,2 124.9 60,4 49,1 0808 10 92, 0808 10 94, 0808 10 98 064 77,3 624 144,4 388 39,2 999 84,6 400 65,4 0709 90 79 052 61,2 404 52,2 204 77,5 508 68,4 624 196,3 512 51,2 999 111,7 524 57,4 0805 20 31 204 71,9 528 48,0 999 71,9 800 78,0 0805 20 33, 0805 20 35, 804 18,4 0805 20 37, 0805 20 39 052 50,7 999 55,6 464 116,5 0808 20 67 052 80,7 624 136,0 064 77,1 999 101,1 388 79,6 0805 30 40 052 69,2 400 76,8 388 67,5 512 89,7 400 151,4 528 84,1 512 54,8 800 55,8 520 66,5 804 112,9 524 100,8 l 999 82,1 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17 . 12 . 1994, p. 17). Code '999 ' stands for 'of other origin .